internal_revenue_service number release date date cc pa cbs br2 gl-121883-00 uil memorandum for associate area_counsel - birmingham small_business self-employed attention charles pillitteri from senior technical reviewer branch joseph w clark collection bankruptcy summonses subject claims for post-petition tax periods in chapter cases this constitutes our response to your date request for advice on whether a claim for taxes payable post-petition in a chapter case can be filed as an administrative claim as opposed to a claim made pursuant to b c a we believe that in a chapter case a claim for post-petition taxes is not properly characterized as one for administrative expenses issue whether a claim for taxes payable post-petition in a chapter case can be filed as one for administrative expenses entitled to first-priority status pursuant to b c sec_507 or whether such a claim can only be filed as one pursuant to b c a entitled to eighth-priority status pursuant to b c sec_507 conclusion because a bankruptcy_estate does not constitute a separate taxable entity in a chapter it cannot incur a tax_liability constituting an administrative expense accordingly claims for post-petition taxes should not be filed as administrative claims moreover once a chapter plan is confirmed estate property other than that needed to fund the plan generally vests in the debtor so there no longer exists any bankruptcy_estate which could potentially generate administrative expenses factual and statutory background the relevant facts set forth in your request for advice are as follows a debtor files a motion to modify his chapter plan to add a post-petition liability this liability consists of federal income taxes which are payable post-petition in your district where the insolvency specialist agrees to allow the debtor to pay the liability through the plan the specialist files an administrative claim as you point out various reference materials developed by this division offer gl-121883-00 contradictory guidance on whether this practice is appropriate on the one hand the most recent version of the bankruptcy practice seminar material sec_1 indicates that this means of seeking payment of post-petition taxes in bankruptcy is acceptable litigation_guideline_memorandum lgm gl-26 dated date in contrast indicates that post-petition taxes at least those incurred following confirmation do not constitute administrative expenses of a chapter estate since the estate essentially terminates upon confirmation in light of this contradiction you have requested that we provide this division’s current position on whether post-petition taxes are properly the subject of an administrative claim in a chapter case several statutory provisions are relevant to analysis of this issue initially sec_507 states in pertinent part a the following expenses and claims have priority in the following order first administrative expenses allowed under sec_503 of this title b c sec_507 sec_503 in turn provides that t here shall be allowed administrative expenses including - a the actual necessary costs and expenses of preserving the estate including wages salaries or commissions for services rendered after the commencement of the case b any_tax - i incurred by the estate except a tax of a kind specified in sec_507 of this title b c sec_503 b i section of the bankruptcy code provides that property of the estate includes in a chapter case and in addition to the property specified in b c sec_541 all property of the kind specified in sec_541 which is acquired these materials are in the process of being revised gl-26 states that it concerns only collection of post-petition post-confirmation tax_liabilities gl-121883-00 post-petition and all earnings from services performed by the debtor post-petition but before the case is closed dismissed or converted whichever occurs first b c a section b provides except as otherwise provided in the plan or the order confirming the plan the confirmation of a plan vests all of the property of the estate in the debtor b c b finally section entitled filing and allowance of postpetition claims provides that a creditor may file a proof_of_claim inter alia for taxes that become payable to a governmental_unit while the case is pending b c a a claim filed under this provision is determined as of the date such claim arises and shall be allowed the same as if such claim had arisen before the date of the filing of the petition b c b law and analysis the language of the first two relevant statutory provisions sec_507 and sec_503 indicates that if an expense constitutes either an actual necessary cost of preserving the estate or any_tax incurred by the estate except a tax of a kind specified in sec_507 it can be characterized as an administrative expense entitled to first-priority payment see b c sec_503 b i a emphasis supplied thus the central issue to be addressed here is whether taxes incurred post-petition in a chapter case constitute an expense of the bankruptcy_estate or an expense of the debtor in his individual capacity the position of this division generally has been that at least with respect to tax_liabilities no separate bankruptcy_estate exists in a chapter the basis of this position is that the internal_revenue_code creates a separate taxable entity upon the filing of certain petitions by individuals under chapter and chapter but does not create a separate taxable entity in any chapter case see sec_1398 sec_1399 as a result separate tax returns are not required to be filed for chapter estates given these considerations post-petition taxes are not incurred by the estate as is required for a tax to be characterized as an administrative expense pursuant to b c sec_503 moreover given our view that post-petition taxes constitute a liability of the debtor rather than the estate we would be reluctant to view a post-petition tax as an administrative expense even under sec_503 which affords administrative expense status to costs and expenses necessary to preserve the estate thus our position is that taxes payable post-petition are not properly the subject of an administrative claim in a chapter gl-121883-00 we believe that this is particularly true with respect to post-petition taxes which are payable post-confirmation the longstanding position of this division is that the chapter bankruptcy_estate terminates upon confirmation given section b except to the extent that funds are either designated by the plan as estate property or are necessary to fund the plan since the bankruptcy_estate does not for the most part even exists post-confirmation clearly any_tax liability incurred at that point is neither a cost or expense of preserving the chapter estate nor incurred by the estate as you indicate the only existing judicial decision directly on point with respect to this issue is 65_br_913 bankr d ks in gyulafia a chapter case both pre- and post-confirmation tax_liabilities were at issue the government argued that the liabilities were actual necessary costs of preserving the estate and should accordingly be granted administrative expense treatment initially the court determined that in light of the language of section b and c addressing the status of estate property upon confirmation post-confirmation taxes are incurred by the debtor rather than the bankruptcy_estate the court accordingly held that taxes incurred after confirmation do not constitute administrative expenses pursuant to b c sec_503 b r pincite with respect to pre-confirmation taxes the court reached the same conclusion but based on a different analysis the court initially noted that since section a provides that the government may file a post-petition claim against the debtor rather than the estate sec_503 is not applicable to any post-petition tax claim in a chapter case prior to or subsequent to confirmation id pincite the court also maintained that sec_346 of the bankruptcy codes provides that in chapter cases any income of the estate or the debtor may be taxed on or measured by income only to the debtor and may not be taxed to the estate further supporting the conclusion that no post-petition tax_liability is properly characterized as an expense of the estate itself id finally the court reasoned that affording administrative expense status to post-petition tax claims would render section a superfluous as the government presumably would never file claims under that section since a claim filed under sec_503 would be entitled to a higher priority status id in finding the government’s claim not entitled to administrative expense status the court in gyulafia relied in part on sec_346 this provision which wa sec_3 this position is substantially embodied in irm in in re gebhart bankr lexi sec_611 bankr m d pa however the court in dictum cited the holding in gyulafia on mischaracterization of post-petition tax_liabilities as administrative expenses claims filed pursuant to b c a are entitled to eighth-level priority along with claims for certain pre-petition taxes pursuant to b c sec_507 gl-121883-00 not quoted in its entirety in gyulafia states in a case under chapter of this title any income of the estate or the debtor may be taxed under a state or local law imposing a tax on or measured by income only to the debtor and may not be taxed to the estate b c sec_346 in contrast to what the court suggested in gyulafia this provision addresses only taxation of income under state or local law and does not require that income taxed under federal_law be taxed only to the debtor accordingly we disagree with that aspect of the analysis in gyulafia which is based on sec_346 nonetheless we agree with the remainder of the gyulafia court’s analysis and concur in its ultimate conclusion that neither pre- or post-confirmation taxes should be deemed administrative expenses in chapter cases we caution that taking this position could present certain litigating hazards first we reiterate that the only case which we have been able to locate on the issue of whether post-petition tax_liabilities can enjoy administrative expense status in a chapter case is gyulafia a bankruptcy court decision moreover in discussing the issue of characterizing post-petition preconfirmation taxes as administrative expenses the court in gyulafia interpreted sec_346 in a way which we regard as incomplete weakening the force of its authority on this issue given the absence of judicial authority on whether preconfirmation taxes can be characterized as administrative expenses it is at least arguable that they can be characterized as such further if they can be so characterized then our position on the issue of whether post-confirmation taxes constitute administrative expenses may not be applicable in all districts this is because the view that the chapter bankruptcy_estate terminates upon confirmation is not one which has been adopted across-the-board as lgm gl-26 indicates the case law reflects various other positions on this issue including both the position that all estate property remains in the estate post-confirmation and the position that property acquired post-confirmation but not that acquired pre-confirmation remains in the estate once confirmation occurs in jurisdictions which view the chapter bankruptcy_estate as continuing to exist after confirmation either as a continuation of the preconfirmation estate or as a newly-constituted estate encompassing only property acquired post-confirmation it is arguable assuming that preconfirmation liabilities would constitute expenses of the estate that even post-confirmation tax_liabilities should enjoy administrative expense status since they are similarly related to funding the estate however because we do not believe that tax_liabilities incurred preconfirmation while a bankruptcy_estate the latter is the position taken in some of the more recent cases see eg barbosa v soloman 231_f3d_31 1st cir united_states of america v holden u s dist lexis d vt in re reynard 250_br_241 bankr e d va gl-121883-00 clearly exists are properly characterized as administrative expenses we do not recommend that post-confirmation liabilities be claimed as administrative expenses even in jurisdictions where the bankruptcy_estate continues after confirmation has occurred in summary our position is that since post-petition tax_liabilities are in chapter cases incurred by the debtor rather than the bankruptcy_estate characterizing such liabilities as administrative expenses is inconsistent with sec_503 of the bankruptcy code and is not a practice which should be perpetuated this type of liability should instead be collected either by filing a claim under b c a if appropriate or by pursuing collection outside of the bankruptcy this position is consistent with lgm gl-26 further we plan to incorporate these conclusions into the current revision of the bankruptcy practice seminar materials if you have further questions please call
